Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The paragraph 0220, show to carry or store desired program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 31, 32, 35, 37, 40, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) hereinafter Alexey,


1. KHORYAEV teaches a method for wireless communications, comprising by a first wireless device in a vehicle-to-everything system: the apparatus comprising a processor memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: [par 0025, 0078, the term "user equipment" may be considered synonymous to a vehicle-to-everything (V2X) device. In other embodiments, the timestamp configuration may be delivered to each UE 105 via a V2X application layer], identifying a data packet for transmission to a second wireless device in the vehicle-to-everything system [par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT], the data packet associated with a first latency type [par 0069, In addition, many V2V applications require relatively low latency for packet delivery within the target communication range RT of a transmitting UE 105. Therefore, in various embodiments, the time granularity .DELTA.t and the number of time resources NT may be selected such that .DELTA.tNT is less than the latency requirement TL to satisfy the latency requirements for various V2V applications], and transmitting the data packet to the second wireless device using the set of transmission time intervals [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo- information reports to an eNB 110, the geo-information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo- information update period Tgeo_update, and/or make other service parameter adjustments].
 	KHORYAEV fail to show identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency,  select from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least in part on a resource map indicative at least in part of a set of reserved resources for other wireless devices in the vehicle-to-everything system
 	In an analogous art Alexey to show identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency [par 0125, In some embodiments, the UE 102 may select the resource pool from the candidate resource pools based at least partly on: a target latency of the V2V sidelink transmission by the UE 102, and the different latencies per candidate resource pool. For instance, the UE 102 may select the resource pool for which a corresponding latency is the same as and/or closest to a target latency of the UE 102. In a non-limiting example, a first resource pool may be allocated for V2V sidelink transmissions of relatively high latency and a second resource pool may be allocated for V2V sidelink transmissions of a relatively low latency. For instance the relatively low latency may be 20 msec or less, although any suitable range for the relatively low latency may be used], selecting, from the set of candidate transmission time intervals [abstract, The UE may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE. The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs], a set of transmission time intervals for the transmission of the data packet based at least in part on a resource map indicative at least in part of a set of reserved resources for other wireless devices in the vehicle-to-everything system [par 0191, 0194, In some cases, the legacy SCI-F1 transmission may be used to reserve resources for S-TTI transmissions (including but not limited to fast responses). a same set of resources (resource pools); sidelink communication using S-TTI transmission formats on dedicated set of resources; measurements of S-RSSI and PSCCH/PSSCH RSRP based on S-TTI physical structure; sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Alexey because methods and systems to enable sidelink communication in accordance with a low latency.


2. KHORYAEV and Alexey describes the method of claim 1, further comprising, by the first wireless device: determining the size of the resource window based at least in part on the first latency type, an initial transmission of the data packet, a retransmission of par 0068, Assuming that each time resource occupies 1 ms (for example, one transmission time interval (TTI) in LTE systems), a latency requirement of 100 ms may not be satisfied with such time granularity. Therefore, instead of using hard or permanent geo-resource partitioning, in various embodiments, the spectrum resources and/or GSR 510 sizes/shapes may be partitioned or determined dynamically based on traffic density (for example, a number of occupied GSRs 510, a number of UEs 105 occupying each GSR 510, and the like), load conditions (for example, a number of V2V transmissions being transmitted or being schedule for transmission), and/or other like criteria].

3. KHORYAEV and Alexey illustrates the method of claim 1, further comprising, by the first wireless device: receiving a control channel from the second wireless device or another wireless device in the vehicle-to- everything system [par 0032, 0111, The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT. The spectrum resource selection procedures of the example embodiments may help avoid half-duplex and co- channel interference. In embodiments, the third message may be provided to the UE 105-1 using physical layer signaling (for example, sidelink control information signaling), MAC, RRC or SIB signaling as discussed previously. The third message may be generated and encoded in a similar manner as discussed previously with regard to operation 1005, and the third message may be transmitted to the UE 105-1 in asame or similar manner as discussed above with regard to operation 1010]; and determining the set of reserved resources for other wireless devices in the vehicle-to-everything system based at least in part on the control channel [par 0060, 0149, The allocation may be for selection of a set of the RF spectrum resources for the one or more V2V sidelink transmissions by the UE based on a position of the UE relative to positions of the plurality of GRPs and positions of the plurality of RRPs. Wherein the message is to indicate the allocation of spectrum resources to each GSR, wherein the allocation is for selection of a set of the spectrum resources for the one or more V2V sidelink transmissions by the UE based on a GSR of the plurality of GSRs in which the UE is located].

4. KHORYAEV and Alexey demonstrates the method of claim 1, further comprising: maintaining, by the first wireless device, a map of the set of reserved resources for other wireless devices in the vehicle-to-everything system [par 0064, The grid 505 may be mapped to the resource allocation scheme 400-2 (shown and described with regard to FIG. 4) such that each GSR 510 is mapped to a time-frequency spectrum resource 410 having a time granularity .DELTA.t and a frequency granularity .DELTA.f (also shown and described with regard to FIG. 4). Although FIG. 4 shows a one-to-one mapping, other types of mappings, such as one-to-many, many-to-one or many-to-many can be used in other embodiments. In some embodiments, spatial reuse may provide multiple spatially isolated geo-sub regions that can be mapped to the same spectrum resource(s)].

7. KHORYAEV and Alexey creates the method of claim 1, wherein selecting the set of transmission time intervals comprises: randomly selecting unoccupied transmission time intervals from the set of candidate transmission time intervals [KHORYAEV, par 0093, In embodiments where the fallback operation includes performing a medium sensing operation or performing a random selection procedure, process 800 may end once an unoccupied channel is selected|

9. KHORYAEV and Alexey provides the method of claim 1, wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources based at least in part on a size of the data packet [par 0070, In other words, the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size. A required link budget may be calculated using equation 2 below].


12. KHORYAEV and Alexey illustrate the method of claim 1, wherein the resource map is further indicative of at least one distance metric associated with a subset of the reserved resources and the set of transmission time intervals, as selected exclude the Fig 7, para 0080, For example, the UE 105-1 may determine a distance between the UE 105-1 and GRP 710-5 and/or GRP 710-6, and use the distance from the GRP 710-5 and/or GRP 710-6 as the relative geo-information. In some embodiments, the UEs 105 may calculate its own geolocation using a determined distance between a UE 105 and a GRP 710 and the known location of the GRP 710. In other embodiments, the UEs 105 may simply determine a closest GRP 710 or a set of GRPs 710, and use the closest GRP 710 and/or set of GRPs 710 as the relative geo-information].


29. KHORYAEV teaches an apparatus for use in a first wireless device in a vehicle-to-everything system [par 0025, 0078, the term "user equipment" may be considered synonymous to a vehicle-to-everything (V2X) device. In other embodiments, the timestamp configuration may be delivered to each UE 105 via a V2X application layer], the apparatus comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify [par 0113], identify a data packet for transmission to a second wireless device in the vehicle-to-everything system, the data packet associated with a first latency type [par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT]; and transmit the data packet to the second wireless device using the set of transmission time intervals [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo-information reports to an eNB 110, the geo- information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo-information update period Tgeo_update, and/or make other service parameter adjustments].
 	KHORYAEV fail to show identify a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type, select, from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least in part on a resource map indicative at least in part a set of reserved resources for other wireless devices in the vehicle-to-everything system.
 	In an analogous art Alexey identify a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type par 0125, In some embodiments, the UE 102 may select the resource pool from the candidate resource pools based at least partly on: a target latency of the V2V sidelink transmission by the UE 102, and the different latencies per candidate resource pool. For instance, the UE 102 may select the resource pool for which a corresponding latency is the same as and/or closest to a target latency of the UE 102. In a non-limiting example, a first resource pool may be allocated for V2V sidelink transmissions of relatively high latency and a second resource pool may be allocated for V2V sidelink transmissions of a relatively low latency. For instance the relatively low latency may be 20 msec or less, although any suitable range for the relatively low latency may be used], select, from the set of candidate transmission time intervals[abstract, The UE may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE. The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs], a set of transmission time intervals for the transmission of the data packet based at least in part on a resource map indicative at least in part a set of reserved resources for other wireless devices in the vehicle-to-everything system [par 0191, 0194, In some cases, the legacy SCI-F1 transmission may be used to reserve resources for S-TTI transmissions (including but not limited to fast responses). a same set of resources (resource pools); sidelink communication using S-TTI transmission formats on dedicated set of resources; measurements of S-RSSI and PSCCH/PSSCH RSRP based on S-TTI physical structure; sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; transmission of two SCI-Formats, one intended to legacy (such as LTE R14) terminals and other intended to enhanced (such as R15) terminals; transmission of SCI to reserve S-TTI resources for transmission h other UEs 102]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Alexey because methods and systems to enable sidelink communication in accordance with a low latency.


31. KHORYAEV and Alexey conveys the apparatus of claim 29, wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: determine the size of the resource window based at least in part on the first latency type, an initial transmission of the data packet, a retransmission of the data packet, a capability of the first wireless device, a soft buffer of the second wireless device, or any combination thereof [KHORYAEV, par 0068, Assuming that each time resource occupies 1 ms (for example, one transmission time interval (TTI) in LTE systems), a latency requirement of 100 ms may not be satisfied with such time granularity. Therefore, instead of using hard or permanent geo-resource partitioning, in various embodiments, the spectrum resources and/or GSR 510 sizes/shapes may be partitioned or determined dynamically based on traffic density (for example, a number of occupied GSRs 510, a number of UEs 105 occupying each GSR 510, and the like), load conditions (for example, a number of V2V transmissions being transmitted or being schedule for transmission), and/or other like criteria].



 	In an analogous art Alexey show wherein at least a portion of the set of reserved resources for other wireless devices in the vehicle-to-everything system is based at least in part on information corresponding to a control channel received by the first wireless device from the second wireless device or another wireless device in the vehicle-to- everything system [par 0159, However, the system may be designed in a way that SCI-F1 is transmitted mainly for compatibility considerations to legacy UEs 102, while for enhanced UEs 102, the additional sPSCCH can be defined, in cases in which S-TTI control and shared channel are introduced, the latency benefit of S-TTI transmission may be preserved for V2V communication, in some cases. The scenario 1100 in FIG. 11 illustrates anon-limiting example of multiplexing of legacy and enhanced PSCCH/PSSCH. The scenario 1100 may be related to compatibility and/or latency reduction considerations, although the scope of embodiments is not limited in this respect. The legacy PSCCH (indicated by 310) may be directed toward legacy UEs 102 for compatibility reasons, in some cases]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Alexey because methods and systems to enable sidelink communication in accordance with a low latency.

par 0093, In embodiments where the fallback operation includes performing a medium sensing operation or performing a random selection procedure, process 800 may end once an unoccupied channel is selected|

37. KHORYAEV and Alexey display the apparatus of claim 29, wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: select unoccupied resources based at least in part on a size of the data packet [par 0070, In other words, the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size. A required link budget may be calculated using equation 2 below].


40. KHORYAEV and Alexey provide the apparatus of claim 29, the resource map is further indicative of at least one distance metric associated with a subset of the reserved resources, and the set of transmission time intervals, as selected, exclude the subset of the set of reserved resources based at least in part on a comparison of the at least one distance metric and a distance metric threshold [Fig 7, para 0080, For example, the UE 105-1 may determine a distance between the UE 105-1 and GRP 710-5 and/or GRP 710-6, and use the distance from the GRP 710-5 and/or GRP 710-6 as the relative geo-information. In some embodiments, the UEs 105 may calculate its own geolocation using a determined distance between a UE 105 and a GRP 710 and the known location of the GRP 710. In other embodiments, the UEs 105 may simply determine a closest GRP 710 or a set of GRPs 710, and use the closest GRP 710 and/or set of GRPs 710 as the relative geo-information].

Claim 42, Claim 42 is claim to an article manufacture to carry out the method of claim 1. Therefore claim 42 is rejected under the same rationale set forth in claim 1.

Claim 43, Claim 43 is claim to an apparatus to carry out the method of claim 1. Therefore claim 43 is rejected under the same rationale set forth in claim 1.



5.  	Claims 5, 6, 10, 11, 12, 13, 33, 34, 38, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) hereinafter Alexey, in further view of Raja Gopal et al. (U.S. Pub No. 2017/0188391 A1).

5. KHORYAEV and Alexey creates the method of claim 1, KHORYAEV and Alexey fail to show wherein the set of transmission time intervals selected for the transmission of 
 	In an analogous art Rajagopal show wherein the set of transmission time intervals selected for the transmission of the data packet exclude transmission time intervals associated with the set of reserved resources for other wireless devices in the vehicle-to-everything system [par 0106, 0107, the processor 340 is also capable of excluding unavailable data resources based on the decoded set of SA information for the data transmission from the first vehicle UE and selecting the available resources for the data transmission from the first vehicle UE based on the decoded set of SA information. In such embodiments, the set of transmission parameters comprises at least one of a transmit power, a modulation and coding scheme (MCS), or semi-persistent related parameters including a next transmission interval].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

6. KHORYAEV and Alexey disclose the method of claim 1, KHORYAEV and Alexey fail to show wherein selecting the set of transmission time intervals comprises: selecting an earliest unoccupied resource from the resource map of set of candidate transmission time intervals
 	In an analogous art Rajagopal show wherein selecting the set of transmission time intervals comprises: selecting an earliest unoccupied resource from the resource par 0198, if the energy in a RB group exceeds a threshold m, those RBs are identified as unavailable. The transmitting UE can then select resources starting from the first RB group identified as available in the sorted list for transmission. Thus, the UE measures and ranks the remaining PSSCH resources based on total received energy and selects a subset]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

10. KHORYAEV and Alexey discloses the method of claim 1, KHORYAEV and Alexey fail to show wherein selecting the set of transmission time intervals comprises: selecting resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet.
 	In an analogous Rajagopal show wherein selecting the set of transmission time intervals comprises: selecting resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet [par 0197, UEs transmitting higher priority traffic may be first excluded for transmission by low priority users. This implies that packets with different priorities can be transmitted on the same resource pool. The priority indication in the SCI can be determined based on different scrambling, for example, for low and high priority traffic or can be explicitly indicated. Energy based sensing is then performed on the remaining potential RB groups and the RB groups are sorted again based on the energy measurement]


11. KHORYAEV, Alexey, and Rajagopal defines the method of claim 10, KHORYAEV and Alexey fail to show further comprising, by the first wireless device receiving a reservation indication from at least one other wireless device, the reservation indication indicating a set of resources reserved for the at least one other wireless device;
 	In an analogous art Rajagopal show further comprising: receiving a reservation indication from at least one other wireless device, the reservation indication indicating a set of resources reserved for the at least one other wireless device [par 0206, The receiving UE for sensing uses this field to identify the resources being reserved for future transmissions and avoids those resources in the UE's resource allocation and selection procedures. The value ‘e-d° can then be indicated in the SCI by 4 bits to represent numbers between 0 and 10. Value 0 can indicate no next transmission (e.g., ending current periodic traffic or aperiodic traffic), Value 1 can indicate next transmission is at 100 ms, and Value 10 indicates next transmission is at 1 sec]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.
par 0103, UE 105-1 may utilize signaling information to determine the proximity of other UEs 105, determine a number of UEs 105, and traffic demands in an area surrounding the UE 105-1. For example, in some embodiments, the central processing circuitry of the UE 105-1 may perform an RSSI calculation of one or more signals broadcasted by the other UEs 105 and determine a position of the UE 105-1 relative to the other UEs 105 based on the strength of such signals]

13. KHORYAEV and Alexey describe the method of claim 1, KHORYAEV and Alexey fail to show further comprising, by the first wireless device: determining an extended size of the resource window; and selecting the set of transmission time intervals based at least in part on the extended size of the resource window.
 	In an analogous art Rajagopal show further comprising, by the first wireless device: determining an extended size of the resource window; and selecting the set of transmission time intervals based at least in part on the extended size of the resource window [par 0271- 0273, For example if the resource pool periodicity is 20 ms, a resource pool window of 5 ms indicates that a V2V UE may search for a SDB (and corresponding transmissions within the subsequent resource pool) every 20 ms within a window of 5 ms (or 5 subframes). If a transmission is not detected within the window, a UE may wait until the next resource period to attempt to detect a SDB or resource pool transmission. The resource pool window period and duration may be preconfigured or indicated by broadcast or higher layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


33, KHORYAEV and Alexey creates the apparatus of claim 29, KHORYAEV and Alexey fail to show wherein the set of transmission time intervals selected for the transmission of the data packet exclude transmission time intervals associated with the set of reserved resources for other wireless devices in the vehicle-to- everything system. 
 	In an analogous art Rajagopal show wherein the set of transmission time intervals selected for the transmission of the data packet exclude transmission time intervals associated with the set of reserved resources for other wireless devices in the vehicle-to- everything system[par 0106, 0107, the processor 340 is also capable of excluding unavailable data resources based on the decoded set of SA information for the data transmission from the first vehicle UE and selecting the available resources for the data transmission from the first vehicle UE based on the decoded set of SA information. In such embodiments, the set of transmission parameters comprises at least one of a transmit power, a modulation and coding scheme (MCS), or semi-persistent related parameters including a next transmission interval].



34, KHORYAEV and Alexey disclose the apparatus of claim 29, KHORYAEV and Alexey fail to show wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: select an earliest unoccupied resource from the resource map of the set of candidate transmission time intervals.
 	In an analogous art Rajagopal show wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: select an earliest unoccupied resource from the resource map of the set of candidate transmission time intervals [par 0198, if the energy in a RB group exceeds a threshold m, those RBs are identified as unavailable. The transmitting UE can then select resources starting from the first RB group identified as available in the sorted list for transmission. Thus, the UE measures and ranks the remaining PSSCH resources based on total received energy and selects a subset]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


 	In an analogous art Rajagopal show wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: select resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet [par 0197, UEs transmitting higher priority traffic may be first excluded for transmission by low priority users. This implies that packets with different priorities can be transmitted on the same resource pool. The priority indication in the SCI can be determined based on different scrambling, for example, for low and high priority traffic or can be explicitly indicated. Energy based sensing is then performed on the remaining potential RB groups and the RB groups are sorted again based on the energy measurement]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

39, KHORYAEV and Alexey describe the apparatus of claim 38, KHORYAEV and Alexey fail to show wherein the resources are selected from the resource map of the set of resources based at least in part on a signal strength of a reservation indication received by the first wireless device from at least one other wireless device, the 
 	In an analogous art Rajagopal show wherein the resources are selected from the resource map of the set of resources based at least in part on a signal strength of a reservation indication received by the first wireless device from at least one other wireless device, the reservation indication indicating a set of resources reserved for the at least one other wireless device[par 0206, The receiving UE for sensing uses this field to identify the resources being reserved for future transmissions and avoids those resources in the UE's resource allocation and selection procedures. The value ‘e-d° can then be indicated in the SCI by 4 bits to represent numbers between 0 and 10. Value 0 can indicate no next transmission (e.g., ending current periodic traffic or aperiodic traffic), Value 1 can indicate next transmission is at 100 ms, and Value 10 indicates next transmission is at 1 sec]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

41, KHORYAEV and Alexey illustrate the apparatus of claim 29, KHORYAEV and Alexey fail to show wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: determine an extended size of the resource window; and select the set of transmission time intervals based at least in part on the extended size of the resource window.
par 0271- 0273, For example if the resource pool periodicity is 20 ms, a resource pool window of 5 ms indicates that a V2V UE may search for a SDB (and corresponding transmissions within the subsequent resource pool) every 20 ms within a window of 5 ms (or 5 subframes). If a transmission is not detected within the window, a UE may wait until the next resource period to attempt to detect a SDB or resource pool transmission. The resource pool window period and duration may be preconfigured or indicated by broadcast or higher layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.




7.  	Claims 8, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) hereinafter Alexey in further view of Horiuchi et al. (U.S. Pub No. 2019/0021072 A1).

8. KHORYAEV and Alexey discloses the method of claim 1, KHORYAEV and Alexey fail to show wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to previously decoded data packets.
 	In an analogous Horiuchi show wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to previously decoded data packets [par 0050, More specifically, for downlink (DL) allocation, TTl determination section 101 determines a TTI that requires retransmission, based on an ACK/NACK signal transmitted while being mapped to PUCCH and inputted from PUCCH receiving section 110, or an ACK/NACK signal transmitted while being multiplexed on an uplink (UL) data signal and inputted from error correction decoding section 112, and determines a TTI to which a resource Is allocated, based on the result of determination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey and Horiuchi because provide a base station, a terminal, and a communication system each enabling an efficient use of resources even when the TTI length is shortened.


 	In an analogous art Horiuchi show wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: select unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to previously decoded data packets[par 0050, More specifically, for downlink (DL) allocation, TTl determination section 101 determines a TTI that requires retransmission, based on an ACK/NACK signal transmitted while being mapped to PUCCH and inputted from PUCCH receiving section 110, or an ACK/NACK signal transmitted while being multiplexed on an uplink (UL) data signal and inputted from error correction decoding section 112, and determines a TTI to which a resource Is allocated, based on the result of determination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV, Alexey and Horiuchi because provide a base station, a terminal, and a communication system each enabling an efficient use of resources even when the TTI length is shortened.



7.  	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Khoryaev et al. (U.S. Pub No. 2020/0275458 A1) hereinafter Alexey in further view of Jeong et al. (U.S. Pub No. 2015/0326492 A1).


14. KHORYAEV creates the method of claim 1, KHORYAEV fail to show further comprising: transmitting, via a control channel, a reservation indication that conveys the set of transmission time intervals selected for the transmission of the data packet, wherein the reservation indication comprises a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits.
 	In an analogous art Jeong show further comprising: transmitting, via a control channel, a reservation indication that conveys the set of transmission time intervals selected for the transmission of the data packet, wherein the reservation indication comprises a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits [par 0072, one resource reservation unit is divided into four, five or six slots, and similarly, the multiple slots include a relationship of mutually cyclic priorities. A slot with a lower index has a higher priority, and a slot with the lowest index has a lower priority than the slot with the highest index]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient 

15. KHORYAEV and Jeong defines the method of claim 14, KHORYAEV fail to show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet.
 	In an analogous art Jeong show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet [par 0088, When the time has not reached the selected slot, the MS monitors, in operation 1030, whether a resource reservation message was sent by another MS in at least one slot before the time has reached the selected slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.

16. KHORYAEV and Jeong defines the method of claim 14, KHORYAEV and Jeong fail to show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the data packet.
 	In an analogous art Jeong show wherein the sub-channel index indicates a sub- channel with respect to a start of a resource pool used for the transmission of the data Various algorithms are used to determine a transmission resource unit. As an example, the MS determines a resource occupancy or an interference estimate for each transmission resource unit by measuring the signal strength for each available transmission resource unit for a predetermined time, and selects at least one transmission resource unit having a lower occupancy depending on the determination. In operation 1015, the MS determines a slot or symbol to be used for resource reservation, within the resource reservation unit. Various algorithms are used to determine the slot or symbol].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.



Response to Arguments

It is respectfully submitted that KHORYAEV does not appear to disclose “... identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type” and “selecting, from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least 


The applicant argument is moot in view claim rejection. In an analogous art Alexey shows identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type, in paragraph 0127, shows UE 102 may select the resource pool from the candidate resource pools based at least partly on: a target latency of the V2V sidelink transmission by the UE 102, and the different latencies per candidate resource pool.
 	In analogous art Alexey shows selecting, from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least in part on a resource map indicative, at least in part, of a set of reserved resources for other wireless devices in the vehicle-to-everything system in paragraph 0191, 0194.


Regarding the alleged combination of KHORYAEV and Jeong — it is respectfully submitted that neither KHORYAEYV or Jeong alone or combined appear to disclose or suggest “". identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource 

The applicant’s argument is moot in view of the newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







					/SYED ALI/                                                      Primary Examiner, Art Unit 2468